                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DANIEL ZEIGER,                                    Case No. 3:17-cv-04056-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING IN PART AND
                                                 v.                                          DENYING IN PART MOTION TO
                                   9
                                                                                             STRIKE ERRATA SHEET CHANGES
                                  10       WELLPET LLC,                                      TO PLAINTIFF’S DEPOSITION
                                                                                             TESTIMONY
                                                        Defendant.
                                  11
                                                                                             Re: Dkt. No. 114
                                  12
Northern District of California
 United States District Court




                                  13          After an emergency brought plaintiff Daniel Zeiger’s deposition to an abrupt pause, he and

                                  14   defendant WellPet, LLC agreed that they would reschedule its completion. Prior to round two,

                                  15   Zeiger submitted an errata sheet that made thirteen changes to his testimony and four

                                  16   clarifications. WellPet moves to strike that errata sheet, arguing that it is an inappropriate vehicle

                                  17   for material alterations and clarifications that could have been made through questioning by

                                  18   plaintiff’s counsel during the course of the second deposition. As set forth below, I find that six of

                                  19   the changes are contradictory; accordingly, I will grant the motion in part.

                                  20                                             BACKGROUND

                                  21          This case was initiated on July 19, 2017, and Zeiger filed a second amended complaint on

                                  22   July 2, 2018.1 Dkt. Nos. 1, 95. Zeiger’s deposition occurred on July 27, 2018. Declaration of

                                  23   Steven M. McKany (“McKany Decl.”) [Dkt. No. 118-1] ¶ 2. It abruptly came to an end when

                                  24   Zeiger learned about an emergency, and the parties agreed to reschedule it. Id. ¶¶ 3-4; Declaration

                                  25   of Amir Nassihi (“Nassihi Decl.”) Ex. A (July 2018 Depo.) [Dkt. No. 114-2] 172:19-25. After

                                  26   that portion of the deposition counsel for Zeiger sought to “confirm” with counsel for WellPet that

                                  27
                                  28
                                       1
                                        On January 22, 2020, I denied Zeiger’s request for leave to file a third amended complaint. Dkt.
                                       No. 135.
                                   1   an errata statement would be “premature” until the deposition had been completed, but counsel for

                                   2   WellPet disagreed. Id. ¶ 6. Accordingly, Zeiger submitted the errata at issue on September 7,

                                   3   2018. Id. ¶ 6. That errata notes, “These corrections/clarifications are lengthy because the

                                   4   deposition of Daniel Zeiger is not yet complete and so there was never an opportunity to otherwise

                                   5   clarify or correct the record.” Nassihi Decl. Ex. B (Errata Sheet) [Dkt. No. 114-3].

                                   6          The errata sheet contains seventeen entries, thirteen of which are changes and four of

                                   7   which are described as “clarifications” that do not change Zeiger’s testimony but instead provide

                                   8   context for it. The changes fall into four categories. Two relate to Zeiger’s inability to recall the

                                   9   names of all the WellPet products he purchased; the errata adds “I cannot remember the names of

                                  10   them all,” and “I don’t remember the exact names.” Errata Sheet 2-3. Seven relate to the reasons

                                  11   for Zeiger’s purchases, adding specific statements he now says he saw on the packaging, including

                                  12   “quality,” “complete health,” “nothing in excess,” and “natural” where before Zeiger had testified
Northern District of California
 United States District Court




                                  13   that he could only recall “wellness.” See id. at 4, 5. One change goes to whether Zeiger would

                                  14   buy WellPet products again if the misrepresentations were cured, altering “I personally would not”

                                  15   to “I may consider buying it.” Id. at 6. Finally, three go to Zeiger’s awareness of the presence of

                                  16   BPA, heavy metals, and arsenic in the world and in dog food. Although he initially testified to an

                                  17   awareness of BPA in food, heavy metals in fish, and arsenic in pet food, in the errata he admits

                                  18   only to knowing that “fish may contain mercury.” Id. at 7.

                                  19          At the second part of the deposition on January 11, 2019, WellPet asked Zeiger about the

                                  20   errata sheet. McKany Decl. ¶ 9; see, e.g., McKany Decl. Ex. C (January 2019 Depo.) [Dkt. No.

                                  21   118-2] 220:12-224:23. According to WellPet, counsel for Zeiger did not ask follow-up questions

                                  22   to clarify any of the earlier testimony. Motion to Strike (“MTS”) [Dkt. No. 114] 10. In March

                                  23   2019 WellPet raised issues with the errata sheet and requested that Zeiger withdraw it. McKany

                                  24   Decl. ¶ 11. According to Zeiger, WellPet rebuffed his efforts to meet and confer over the issue.

                                  25   Id.

                                  26          On March 22, 2019, WellPet filed the instant motion to strike the errata sheet to Zeiger’s

                                  27   July 2018 deposition, and it was fully briefed by May 8, 2019. See Opposition (“Oppo.”) [Dkt.

                                  28   No. 118]; Reply [Dkt. No. 122]. In the months that followed, I approved several stipulations to
                                                                                         2
                                   1   extend the hearing date on the motion to allow the parties to complete private mediation. See Dkt.

                                   2   Nos. 124, 126. A hearing on class certification is set for November 18, 2020. Dkt. No. 126.

                                   3                                                DISCUSSION

                                   4          First I note that the parties should have been able to resolve this issue on their own, and

                                   5   both are at fault for failing to do so. Zeiger should not have attempted to make the changes

                                   6   described below through an errata sheet; he should have waited to clarify his testimony at the

                                   7   second deposition.2 WellPet, too, should have voiced its concerns earlier and agreed to meet and

                                   8   confer prior to filing the pending motion.

                                   9          Under Federal Rule of Civil Procedure 30(e), a deponent is permitted 30 days to review the

                                  10   transcript or recording of a deposition and, “if there are changes in form or substance, to sign a

                                  11   statement listing the changes and the reasons for making them.” Fed. R. Civ. P. 30(e)(1). “In the

                                  12   Ninth Circuit, Rule 30(e) deposition changes are subject to the ‘sham rule,’ which precludes a
Northern District of California
 United States District Court




                                  13   party from manufacturing an issue of fact by submitting errata or an affidavit that contradicts prior

                                  14   deposition testimony.” Lewis v. The CCPOA Benefit Tr. Fund, No. 08-cv-03228-VRW-DMR,

                                  15   2010 WL 3398521, at *2 (N.D. Cal. Aug. 27, 2010) (citing Hambleton Bros. Lumber Co. v. Balkin

                                  16   Enterprises, Inc., 397 F.3d 1217, 1225 (9th Cir. 2005)). In addition, changes under Rule 30(e)

                                  17   may only be “corrective, and not contradictory.” Hambleton, 397 F.3d at 1226; see Lewis, 2010

                                  18   WL 3398521, at *2-*4 (considering first whether the sham rule applied and second whether the

                                  19   changes were contradictory); see also Mformation Techs., Inc. v. Research in Motion Ltd., 08-cv-

                                  20   04990-JW-HRL, 2011 WL 2940289, at *1 (N.D. Cal. July 20, 2011) (noting that courts have

                                  21   applied Hambleton to strike contradictory errata changes to deposition testimony). But see Ochoa

                                  22   v. McDonald’s Corp., No. 14-cv-02098-JD, 2015 WL 13079032, at *1 (N.D. Cal. June 2, 2015)

                                  23   (declining to read into Hambleton the “sharp restriction” that “transcript changes contradicting the

                                  24   original testimony are per se improper”).

                                  25

                                  26   2
                                        Zeiger’s note at the top of the errata sheet indicates that it is lengthy because “there was never an
                                  27   opportunity to otherwise clarify or correct the record.” But the parties unquestionably intended to
                                       conduct a second deposition, which provided that opportunity. I cannot agree with Zeiger that the
                                  28   motion is effectively moot because WellPet had the opportunity to question him about the errata
                                       sheet during his January 2019 deposition. See Oppo. 4.
                                                                                          3
                                   1            As the below chart3 shows, six of Zeiger’s errata statements are contradictory. See Lee v.

                                   2   The Pep Boys-Manny Moe & Jack of California, 12-cv-05064-JSC, 2015 WL 6471186, at *2

                                   3   (N.D. Cal. Oct. 27, 2015) (striking changes from “no” to “yes” as “the ‘paradigmatic example’ of

                                   4   contradiction” and further striking changes from “I don’t know” to “yes”). First, Zeiger initially

                                   5   testified that he did not remember the words on the packaging in 2010, but his errata sheet newly

                                   6   adds statements—thus changing his answer to an implied yes. See Errata Sheet 5-6; Lee, 2015

                                   7   WL 6471186, at *2. Second, Zeiger testified that he “personally would not” consider buying the

                                   8   products if the labels indicated they may contain trace levels of arsenic, BPA, or lead, but his

                                   9   errata sheet makes the contrary claim that he “may consider buying it.”4 See Errata Sheet 6.

                                  10   Third, the errata sheet adds specific statements that Zeiger purportedly saw and relied on, whereas

                                  11   during his deposition he could only remember the word “wellness.” See Errata Sheet 6-7. Finally,

                                  12   the errata sheet changes Zeiger’s answers to questions about BPA and arsenic from “yes” to “no.”
Northern District of California
 United States District Court




                                  13   See id. at 7.

                                  14
                                           Page Lines     Original                             Change
                                  15
                                           99   7-11      I don’t remember back that far,      When making repeated purchases of Wellpet
                                  16                      but I remember the colors. The       Products throughout the years, I don’t
                                                          name of it, the colors, and grain    remember all the statements I relied on but I
                                  17                      free is all I can remember. I        think some of the statements I relied on
                                                          can’t recite the actual individual   include “Wellness,” “quality,” “complete
                                  18                      ingredients back then compared       health,” “nothing in excess,” and “natural.”
                                                          to now.
                                  19
                                           99   20-22     Wellness, I see the colors, and I    Although I cannot recall the specific
                                  20                      knew there were a couple other       packaging in 2010, in 2014 when making
                                                          colors but the main was purple       repeated purchases of Wellpet Products
                                  21                      and yellow.                          throughout the years, I remember relying on
                                                                                               statements on the packaging such as
                                  22                                                           “Wellness,” “quality,” “complete health,”
                                                                                               “nothing in excess,” and “natural.”
                                  23

                                  24

                                  25
                                       3
                                         My reproduction of the chart does not include the “reason/clarification” column. For the changes
                                       I describe here, Zeiger claims that he seeks to clarify, that he misspoke, and/or that he became
                                  26   confused by the questioning.
                                       4
                                  27     At the hearing, Zeiger argued that elsewhere in the deposition he indicated that he would
                                       consider buying the products under certain circumstances. That testimony—which remains part of
                                  28   his deposition—does not alter the fact that this entry contradicts what Zeiger said in response to
                                       the question posed in that moment.
                                                                                         4
                                   1
                                        114    17        I personally would not.               I may consider buying it.
                                   2
                                        134-   19-1      The samples that -- you know,         The samples that -- you know, you open up
                                   3    135              you open up the bag, it’s fresher     the bag, it’s fresher than the next product. It
                                                         than the next product. It smells.     smells. Like I said earlier, the dogs seem to
                                   4                     Like I said earlier, the dogs         like it. It comes in a fancier package. And,
                                                         seem to like it. It comes in a        you know, they were – they gave samples, so
                                   5
                                                         fancier package. And, you             basically, they promoted it. I didn’t see it
                                   6                     know, they were – they gave           online or whatever. They just handed it me
                                                         samples, so basically, they           [sic], and I saw it on the store shelf. I also
                                   7                     promoted it. I didn’t see it          believe that I relied on statements on the
                                                         online or whatever. They just         packaging such as “Wellness,” “quality,”
                                   8                     handed it me [sic], and I saw it      “complete health,” “nothing in excess,” and
                                                         on the store shelf.                   “natural.”
                                   9

                                  10    142    8-9       I understand. I don’t know            I don’t know.
                                                         what levels, but yeah, it’s all
                                  11                     around us.
                                  12                     Yes, that’s what we already
Northern District of California




                                        169    24-25                                           No, I do not know whether all pet foods
 United States District Court




                                  13                     covered. It’s naturally               contain arsenic.
                                                         occurring.
                                  14

                                  15           Consistent with Hambleton, Lee, and Lewis, I strike these statements as contradictory.

                                  16   Contrary to WellPet’s arguments in the briefing and at the hearing, the remaining changes in the

                                  17   errata sheet are not contradictory because they do not effectively reverse what Zeiger said during

                                  18   his deposition.

                                  19                                               CONCLUSION

                                  20           For these reasons, WellPet’s motion to strike is GRANTED IN PART and the six

                                  21   statements listed above are STRUCK from Zeiger’s deposition errata sheet.

                                  22           IT IS SO ORDERED.

                                  23   Dated: March 16, 2020

                                  24

                                  25
                                                                                                      William H. Orrick
                                  26                                                                  United States District Judge
                                  27
                                  28
                                                                                           5
